Citation Nr: 0024063	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  94-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcohol and drug 
abuse, generalized anxiety disorder, panic disorder, and 
major depression.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran had verified military service from June 1967 to 
March 1971.  His discharge for a second period of military 
service, from May 1975 to February 1979, was determined to 
have been under dishonorable conditions in an August 1979 
administrative decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  

In a January 1999 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD.  
Subsequently, in a March 2000 joint motion, the appellant and 
the Secretary of Veterans Affairs (Secretary) argued that the 
January 1999 decision, to the extent it addressed the issue 
of entitlement to service connection for PTSD, should be 
vacated and that the case should be remanded to the Board for 
further development.  The United States Court of Appeals for 
Veterans Claims (Court) granted this joint motion for remand 
in April 2000.

Also, in January 1999, the Board remanded the claim of 
entitlement to service connection for alcohol and drug abuse, 
generalized anxiety disorder, panic disorder, and major 
depression back to the RO for further development, and this 
issue has been recertified to the Board.


REMAND

In their March 2000 joint motion for remand, the appellant 
and the Secretary made note of the fact that the United 
States Armed Services Center for Unit Records (Unit Records 
Center) had verified the deaths of three men that the 
appellant had listed as friends.  The appellant and the 
Secretary also noted that the veteran did not witness the 
deaths of these men but instead read about their deaths in a 
newspaper.  In view of this, the appellant and the Secretary 
indicated that "exposure" to a traumatic event, a 
requirement for service connection for PTSD in non-combat 
cases, might include reading about the event in a newspaper.  
See Cohen v. Brown, 10 Vet. App. 128, 141 (1997).  As such, 
the appellant and the Secretary found that the Board should 
not have reached the "unsubstantiated medical conclusion" 
that learning about the deaths did not qualify as a 
sufficient stressor and that a further VA examination 
addressing this matter was warranted.

The Board also observes that the veteran has claimed 
entitlement to service connection for alcohol and drug abuse, 
generalized anxiety disorder, panic disorder, and major 
depression.  He has argued that these disorders were incurred 
as secondary to his PTSD.  The examiner who conducted the 
veteran's January 2000 VA psychiatric examination discussed 
some of the veteran's symptomatology in terms of flashbacks 
and recollections of his Vietnam war experiences and 
indicated that such symptomatology "could have been related 
to his past war experiences."  However, this examiner did 
not directly address the Board's specific question, from the 
January 1999 remand, of whether it was at least as likely as 
not that any current psychiatric disorders, other than PTSD, 
were related to service.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  The Board would also point out that, 
given the veteran's arguments, the RO should consider this 
claim on a secondary basis only if his PTSD is found to be 
service-connected; in that regard, this claim is inextricably 
intertwined with the claim for service connection for PTSD.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
psychiatric examination to determine the 
nature, extent, and etiology of his 
current PTSD and any other current 
psychiatric disorders.  The examiner 
should be provided with the veteran's 
claims file and should review the entire 
claims file in conjunction with the 
examination.  Following the examination 
and file review, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
learning about the deaths of his three 
friends from a newspaper constituted a 
sufficient stressor that led to the onset 
of his PTSD.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
incurred a psychiatric disorder other 
than PTSD as a result of service; in 
addressing this question, the examiner 
should discuss the findings noted in the 
January 2000 VA examination report.  All 
opinions and conclusions expressed by the 
examiner should be supported by a 
complete rationale in a typewritten 
report.

2.  Then, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for PTSD and 
entitlement to service connection for 
alcohol and drug use, generalized anxiety 
disorder, panic disorder, and major 
depression.  If, but only if, service 
connection is found to be warranted for 
PTSD, the veteran's claim for service 
connection for alcohol and drug use, 
generalized anxiety disorder, panic 
disorder, and major depression should be 
considered on a secondary service 
connection basis.  If the determination 
of either claim remains unfavorable to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication in response to the noted Court 
order, and the Board intimates no opinion, either factual or 
legal, as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally 

Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action on the veteran's part is required unless he is so 
notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


